DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards an ophthalmic lens gripper.  Independent Claim 1 identifies the following uniquely distinct combination of features:
Claim 1: “wherein the detection through-opening (142) is arranged in the center of the bearing surface (140) of the gripper.” 
The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other claim limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.  For example, Biel (US 2015/0071755) 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 3 is amended as followed and presented below in full.
Claim 3. Gripper according to claims 1, wherein the bearing surface (140) is a smooth surface which does not comprise any channels or grooves.  
Authorization for this examiner’s amendment was given in an interview with Sheng-Hsin Hu on 04/08/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Biel (US 9,272,424)
Straub (US 2013/0148076).
Clements et al. (US 10,953,615).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652